Title: To George Washington from Colonel Theodorick Bland, 18 July 1778
From: Bland, Theodorick
To: Washington, George


          
            Sr
            Petersburgh [Va.] July 18th 1778
          
          I was yesterday favord with yr Excellency’s letter of the 3d inst. dated from head
            Quarters Brunswic. With Respect to supplying Capt. Medici with money to proceed on his
            purchase and recruitg I am happy to have followed the mode you advise me to, but before
            the Rect of yours, I recd  a letter from Govr Caswell informing me
            that it was impossible to advance a Shilling at present from that state, there not being
            one third money enough to pay the Draughts their bounty. My ardent wish to reinforce the Army as speedily as possible with Cavalry induced me
            about a fortnight ago to send on a party of near Sixty Horses and thirty men, the latter
            not quite Cloathed and the former by no means equipt, except with the few articles of
            cloathing I could get in this part of the world; I however thought it more eligible to
            trust to the Chance of both than to detain them longer. I am in great expectation from
            present Prospects of sending on by the last of next week fifty or Sixty more horses; I
            have also orderd Capt. Medici to Send on fifteen of those he has purchased together with
            that Number of men, reserving to himself a small recruiting party; But if he cannot be
            supplyed with money, his stay in Carolina will be of very little service to the states,
            while that lasted he recruited and purchased rapidly after the enlarging his
            instructions. Enclosed yr Excellency will receive a return of the state and Condition of
            my Party and also of that of Capt. Medici. Yr Commands
            relative to my endeavoring to procure all the accoutrements in my power shall be
            punctually complyed with, but I fear unless I am speedily supplyed with money it will
            not be in my power to comply with all the Contracts I have already made or to continue
            purchasing horses, having not had more than one fourth of the last remittance to Col:
            Baylor, sent me, That Gentn having informd me that he had made use of the rest in his
            department. And I find it impossible to Borrow from the state, or the paymaster here I
            shd therefore be happy if yr Excellency wd order me to be furnished with about forty or
            fifty thousand Dollars. I beg leave to Congratulate yr Excellency on the Important
            Victory lately obtaind over the Enemy near Monmouth; and to assure you that I am with
            the greatest respect yr Excys most obedt Servt
          
            Theok Bland
          
        